SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition be DENIED.
Jian Liu, a citizen of the People’s Republic of China, petitions for review of a June 16, 2003 order of the BIA denying Liu’s motion to reopen his removal proceedings. We assume familiarity with the facts, procedural history, and issues presented on appeal.
The BIA did not abuse its discretion in denying Liu’s motion to reopen. See Iavorski v. INS, 232 F.3d 124, 128 (2d Cir. 2000) (denial of motion to reopen reviewed for abuse of discretion); see also 8 C.F.R. § 1003.2(a) (decision on motion to reopen committed to BIA’s discretion).
We have considered all of Liu’s arguments and find each of them to be without merit. The petition is DENIED. The pending motion for a stay of removal is DENIED as moot.